Opinion by
Lawrence, J.
Prom the uncontradicted evidence it was held that the Christmas tree lamps similar in all material respects to those the subject of New York Merchandise Co., Inc. v. United States (16 Cust. Ct. 148, C. D. 1003) and the brass-base shells the same as those involved in New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) are dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs. Bicycle horns similar to those the subject of Spiegel Bros. Corp. v. United States (9 Cust. Ct. 194, C. D. 692) were held dutiable at 30 percent under paragraph 371 as parts of bicycles. The protests were sustained to this extent. -